ARMSTRONG, J.
Plaintiff and defendant both petition for reconsideration of our decision in Lansford v. Georgetown Manor, Inc., 192 Or App 261, 84 P3d 1105 (2004). We deny defendant’s petition without further discussion. We grant plaintiffs petition and modify footnote one to read as follows:
“The summary judgment record does not establish that there is a factual issue about whether plaintiff had a substantial limitation on her ability to sleep or whether defendant perceived plaintiff as having such a limitation. We therefore reject plaintiffs assertions that she was a qualified individual with a disability or was regarded to be such an individual because of an actual or perceived limitation on her ability to sleep.”
Reconsideration allowed; former opinion modified and adhered to as modified.